95 S.W.3d 194 (2003)
STATE of Missouri, Respondent,
v.
James L. PETERSON, Appellant.
No. WD 60484.
Missouri Court of Appeals, Western District.
January 28, 2003.
Jeannie Willibey, Assistant Appellate Defender, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Stephanie Morrell, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ELLIS, C.J., and ULRICH and HOWARD, JJ.

Order
PER CURIAM.
After a jury convicted Appellant, James L. Peterson, of murder in the second degree and armed criminal action, he was sentenced as a prior offender to consecutive terms of life imprisonment and thirty years for the convictions.
On appeal, he alleges that the trial court: (1) erred in admitting hearsay testimony, (2) abused its discretion in admitting evidence of a prior uncharged crime or bad act, and (3) plainly erred in not declaring a mistrial, sua sponte, when the State referred to matters outside of the presented evidence in its closing argument.
Affirmed. Rule 30.25(b).